In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00238-CV

IN RE: THE COMMITMENT OF JESUS             §   On Appeal from the 89th District
JESSE GONZALEZ                                 Court

                                           §   of Wichita County (DC89-CV2019-
                                               0817)

                                           §   April 21, 2022

                                           §   Memorandum Opinion by Justice
                                               Bassel


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the civil-commitment order

of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel